 1                                                       THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     MICHAEL MOI, an individual,
 9                                                    No. 2:17-cv-00853-RSL
                           Plaintiff,
10                                                    ORDER GRANTING CHIHULY’S
            v.                                        MOTION FOR EXTENSION OF TIME TO
11                                                    FILE MOTIONS TO EXCLUDE EXPERT
     CHIHULY STUDIO, INC., a Washington               TESTIMONY
12   corporation; DALE CHIHULY,
     individually and as a married person;
13   LESLIE CHIHULY, individually and as a
     married person,
14
                           Defendants.
15
     CHIHULY, INC., a Washington
16   corporation; and DALE CHIHULY,
     individually,
17
                           Counterclaim-
18                         Plaintiffs,
19          v.
20   MICHAEL MOI, an individual,
21                         Counterclaim-
                           Defendant
22
            This matter came before the Court on Defendants’ and Counterclaim Plaintiffs’ Motion
23
     for Extension of Time to File Motions to Exclude Expert Testimony (the “Motion”). Having
24
     considered the Motion and all papers filed in support of and in response, and being fully advised
25

26

     ORDER GRANTING
     MOTION FOR EXTENSION OF TIME
     (No. 2:17-cv-00853-RSL) – 1
 1   in the premises, now, therefore, the Court GRANTS the Motion, extends the LCR 16(b)(4) filing
 2   deadline to April 8, and will consider the merits of the motions to exclude expert testimony.
 3
            Dated this 16th day of April, 2019.
 4

 5
                                                  A
 6                                                Robert S. Lasnik
                                                  United States District Judge
 7

 8

 9

10   Presented by:
11
     s/ Harry H. Schneider, Jr.
12   Harry H. Schneider, Jr., WSBA No. 9404
     HSchneider@perkinscoie.com
13   William C. Rava, WSBA No. 29948
     WRava@perkinscoie.com
14   Ian D. Rogers, WSBA No. 46584
     IRogers@perkinscoie.com
15   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
16   Seattle, WA 98101-3099
     Telephone: 206.359.8000
17   Facsimile: 206.359.9000

18   Attorneys for Defendants Chihuly, Inc., Dale
     Chihuly and Leslie Chihuly and Counterclaim-
19   Plaintiffs Chihuly, Inc. and Dale Chihuly

20

21

22

23

24

25

26

     ORDER GRANTING                                                           Perkins Coie LLP
     MOTION FOR EXTENSION OF TIME                                        1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853-RSL) – 2                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
